t c no united_states tax_court trinity industries inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date company t a member of p’s affiliated_group contracted to build barges for two established customers pursuant to an interim financing_arrangement part of the purchase_price was deferred until months after the delivery of each barge the two customers later claimed damages from alleged defects in barges that they had previously purchased from t under earlier contracts they withheld deferred payments due under the later contract asserting common_law rights to offset the deferred payments against their claimed damages under the earlier contracts in reporting the affiliated group’ sec_2002 consolidated income p accrued only the payments actually received in and excluded the deferred payments held the full contract_price of the barges delivered in must be accrued that year accrual is not postponed by the purchasers’ assertion of rights to withhold deferred payments under common_law claims of offset held further amounts due to t and withheld by the obligors pursuant to common_law claims of offset are not deductible in pursuant to sec_461 i r c michael l cook jeffry m blair and william c brooks for petitioner george e gasper and garrett d gregory for respondent thornton judge trinity industries inc petitioner is the common parent of an affiliated_group_of_corporations making a consolidated_return of income the affiliated_group by notice_of_deficiency respondent determined a dollar_figure deficiency for petitioner’s taxable_year ending date all but one of the adjustments that gave rise to that deficiency have been settled the only remaining issue involves accrual of income earned by petitioner’s wholly owned subsidiary trinity marine products inc trinity for the taxable_year ending date more particularly in trinity contracted to build barges for two established customers part of the purchase_price the parties use the term petitioner to refer principally to trinity industries inc although they sometimes seem to use the term also to refer without distinction to its affiliated_group_of_corporations or its wholly owned subsidiary trinity marine products inc for simplicity and convenience we have generally adhered to the terminology used in the parties’ stipulations and arguments in date petitioner changed its yearend from mar to dec was deferred until months after the delivery of each barge the two customers later claimed damages allegedly caused by defects in barges that they had previously purchased from trinity under earlier contracts they sought to offset their unpaid deferred obligations under the later contract against claimed damages arising under the earlier contracts for the taxable_year ending date trinity was included in petitioner’s consolidated u s corporate_income_tax return petitioner an accrual basis taxpayer included in the affiliated group’ sec_2002 consolidated income payments received for barges that trinity delivered in but excluded the deferred payments in the notice_of_deficiency respondent determined that petitioner’s failure to accrue the deferred payments in resulted in an understatement of the affiliated group’ sec_2002 consolidated income which contributed to an overstatement of the consolidated_net_operating_loss that petitioner had carried back to the consolidated_return the issues for decision are whether petitioner properly excluded the withheld payments from it sec_2002 income and if petitioner was required to accrue the withheld payments in whether it may deduct the withheld payments in pursuant to sec_461 unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some facts which we find accordingly except as otherwise noted when it petitioned the court petitioner’s principal_place_of_business was in texas petitioner is a diversified industrial company engaged in the manufacture marketing and leasing of various products trinity manufactures inland barges primarily for commercial marine transportation companies the first contracts with flowers and florida marine in the late 1990s trinity entered into a series of contracts to build barges for j russell flowers inc flowers and separately for florida marine transporters inc florida marine hereinafter we sometimes refer to these contracts collectively as the first contracts payment under these contracts was generally due upon delivery of each barge trinity delivered the barges to flowers and florida marine on various dates between date and date petitioner the parties have stipulated that a portion of the purchase_price of the barges delivered to j russell flowers inc flowers under the first contracts was deferred for months as part of an interim financing_arrangement the stipulated contract which is in evidence provides however that the dollar_figure contract_price for each barge delivered to flowers was due within days of the invoice date an invoice was to be issued upon installation of the covers for each vessel because the stipulation is clearly contrary to the facts established by the stipulated contract we shall disregard the stipulation see 93_tc_181 accrued and reported the sales income in the taxable_year in which trinity delivered the barges the second contract with flowers and florida marine on date after the delivery and acceptance of the barges that were the subject of the first contracts trinity entered into another contract the second contract with flowers and florida marine under the second contract trinity as builder agreed to deliver certain barges to flowers as purchaser flowers had the right to assign its contractual rights to florida marine which was also a signatory to the contract with respect to a specified number of the barges the contract_price was generally dollar_figure for each barge with dollar_figure million to be paid upon completion and acceptance of each barge the contract provided for interim financing of the dollar_figure balance which the purchaser was to pay to trinity with interest within months of delivery of each barge pursuant to the second contract trinity built numerous barges and delivered them to either flowers or florida marine at various times between date and date a contract addendum dated date provided that trinity would provide two additional barges for dollar_figure each with dollar_figure payable upon completion and acceptance of each barge and payment of the dollar_figure balance deferred for months pursuant to an interim financing provision another contract addendum dated date provided for an additional six barges for dollar_figure each with payment due in full upon delivery of each barge problems with barges sold under the first contracts after the execution of the second contract problems developed with the barges that trinity had sold to flowers and florida marine under the first contracts flowers and florida marine complained that the coatings on the barges were defective and caused the barges to rust trinity denied any liability concerning this alleged defect the florida marine litigation on date florida marine filed a petition for an unspecified amount of damages in the 22d judicial court st tammany parish louisiana against petitioner trinity a coating manufacturer a coating distributor and three insurance_companies the trinity defendants on date florida marine filed a motion for leave to file a second supplemental and amending petition for damages requesting declaratory_judgment that it was entitled to offset unpaid deferred obligations under the second contract against florida marine’s claim for damages with respect to barges purchased under the first contracts in its memorandum in support of the aforementioned motion filed concurrently with the motion florida marine stated that it does not dispute that certain amounts are due trinity pursuant to the second contract but indicated that florida marine and trinity disagreed as to when the deferred payments were due the memorandum stated that florida marine had placed in escrow the amounts that trinity had claimed were past due the memorandum indicated that the declaratory_judgment action would enable the court to declare the rights of flowers marine to a set off and or credit for amounts if any owed by florida marine and to trinity under the second contract against such amounts as trinity may be indebted to florida marine under claims which are the subject of the principal action in their opposition to florida marine’s motion the trinity defendants argued that florida marine’s motion should be denied because among other reasons applicable louisiana law would not permit florida marine’s obligations under the second contract to be offset against its claim for damages with respect to barges purchased under the first contracts which were contingent uncertain and contested the flowers litigation on date flowers filed a complaint in the u s district_court for the northern district of mississippi greeneville division against petitioner trinity a coating manufacturer and a coating distributor in its complaint flowers sought an order of rescission whereby trinity would be required to repurchase from flower sec_56 barges sold under the the record does not reveal the disposition of florida marine’s motion for leave to file a second supplemental and amending petition for damages first contracts for dollar_figure less an offset credit of dollar_figure for deferred principal payments that it owed trinity under the second contract alternatively the complaint sought actual damages of not less than dollar_figure plus punitive_damages of dollar_figure million the complaint also sought a declaratory_judgment that flowers was entitled to exercise its common_law right of offset with respect to dollar_figure it owes to trinity as deferred installment payments on barge sales under the second contract plus accrued interest the complaint stated that flowers would set_aside the amounts of the deferred payments in a segregated investment account as each installment and the interest accruals become due it will then hold said segregated account as collateral security for and as an offset against any amounts that may be due flowers from trinity as a result of the allegations contained in this complaint attached as an exhibit to flowers’s complaint was a letter from flowers dated date to trinity whereby flowers proposed rescinding the first contracts with respect to the allegedly defective barges the letter stated that if trinity declined this tender offer flowers would protect itself by exercising its common_law right of offset with respect to dollar_figure in deferred installment payments that it owed trinity under the second contract the letter stated that as each of the installments came due flowers would deposit the principal and accrued interest in a segregated investment account to be held as an offset against and as collateral security for damages alleged in the complaint alternatively the letter stated that if trinity accepted the tender offer the offset and segregated account would be reversed and that flowers would then pay the deferred installments as they came due on date trinity filed a motion for partial summary_judgment arguing that flowers’s claim for setoff was improper because among other reasons flowers’s highly contested claim for unliquidated damages was not currently due and payable and trinity would never owe flowers damages in regards to the barges sold under the first contracts by order dated date the district_court denied trinity’s motion for summary_judgment withholding of deferred payments during and deferred payments fell due from flowers and florida marine with respect to barges that trinity had delivered to them under the second contract in and because the deferred payments were due months after delivery however deferred payments for barges delivered in fell due the letter further stated that the aforementioned complaint had been filed in the u s district_court for the northern district of mississippi greeneville division but that service on the defendants had been deferred days to give trinity an opportunity to respond to flowers’ tender offer only during and the parties have stipulated that flowers withheld total payments of dollar_figure of which dollar_figure was attributable to barges delivered in the parties have also stipulated that florida marine withheld additional total payments of dollar_figure of which dollar_figure was attributable to barges delivered in settlement agreement with florida marine on date trinity and florida marine entered into a settlement agreement in compromise of the disputed claims trinity agreed to credit florida marine with the dollar_figure of unpaid deferred obligations as to which florida marine had asserted a right of offset florida marine agreed to pay trinity the dollar_figure which apparently does not include accrued interest represents eight deferred payments of dollar_figure each with the earliest falling due on date and the latest on date the remaining dollar_figure of deferred payments relates to barges delivered in pursuant to the second contract the record does not reveal the exact dates on which these last-mentioned deferred payments fell due or more particularly what portion of these withheld payments might have fallen due in the dollar_figure which apparently does not include accrued interest represent sec_11 deferred payments of dollar_figure each with the earliest falling due on date and the latest on date the record does not reveal why these deferred payment amounts differ from the dollar_figure deferred payments specified under the second contract the remaining dollar_figure of deferred payments relates to barges delivered in pursuant to the second contract the record does not reveal the exact dates on which these last-mentioned deferred payments fell due or more particularly what portion of these withheld payments might have fallen due in the remaining dollar_figure balance over monthsdollar_figure trinity further agreed to repair specified barges sold to florida marine under the first contracts settlement agreement with flowers on date trinity and flowers entered into a settlement agreement trinity agreed to repurchase certain barges sold to flowers under the first contracts and to pay flowers dollar_figure in damages flowers agreed to pay trinity the dollar_figure it withheld under the second contract the settlement agreement specified that this amount was to be offset by the agreed-upon damages resulting in a payment from flowers to trinity of dollar_figure income_tax reporting petitioner used the accrual_method of accounting for all relevant periods with respect to barges delivered under the second contract in petitioner accrued the full amount of the sales including deferred payments and reported these amounts as income in dollar_figure with respect to barges delivered under the second contract in however petitioner reported the record does not reveal why the dollar_figure balance due reflected in the settlement agreement differs from the dollar_figure that the parties have stipulated florida marine withheld from trinity petitioner subsequently made an informal claim with the irs to reduce it sec_2001 income which the irs denied this claim is not at issue in this case as income only the amounts received during it excluded the dollar_figure of deferred payments as to which florida marine and flowers asserted rights of offset notice_of_deficiency in the notice_of_deficiency respondent determined that failure to accrue the deferred payments for the barges delivered in under the second contract resulted in a dollar_figure understatement of the affiliated group’ sec_2002 consolidated income and a corresponding overstatement of the consolidated_net_operating_loss carryback claimed on petitioner’s consolidated_return for the taxable_year ending date accrual_method of accounting opinion the primary issue is whether petitioner as an accrual basis taxpayer was required to accrue in deferred payments for barges that trinity delivered under the second contract in with respect to which the obligors claimed rights of offset for damages allegedly arising with respect to barges that they had previously purchased under the first contracts under the accrual_method of accounting_income is generally recognized when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_446-1 sec_1_451-1 income_tax regs consequently an accrual basis taxpayer must report income in the taxable_year in which the last event occurs which unconditionally fixes the right to receive the income and there is a reasonable expectancy that the right will be converted to money 195_f3d_216 5th cir see 107_tc_282 affd 161_f3d_1231 9th cir trinity’s delivery of each barge to flowers or florida marine unconditionally fixed its right to receive the full contract_price under the second contract absent the offset claims by flowers and florida marine there would appear to be no dispute that petitioner was required to accrue the full contract_price of each barge including deferred payments in the year of delivery indeed that is the way petitioner reported its consolidated income with respect to barges delivered under the second contract in before flowers and florida marine asserted their offset claims for barges delivered under the second contract in on the other hand petitioner accrued only the payments received upon delivery and excluded the deferred paymentsdollar_figure petitioner in the amended answer filed after trial upon the granting of respondent’s motion to conform pleadings to proof pursuant to rule b respondent asserts that petitioner improperly changed its accounting_method with respect to barges delivered in pursuant to the second contract petitioner continued contends that it was not required to accrue these deferred payments in because of florida marine’s and flowers’ claims of rights to offset the deferred payments under the second contract against damages allegedly arising under the first contracts petitioner relies upon a line of cases which stands generally for the proposition that in certain circumstances an accrual basis taxpayer need not accrue unpaid income if the obligor disputes the validity of the claim see eg n am oil consol v burnet 286_us_417 437_f2d_558 6th cir 17_tc_916 affd per order ustc par 6th cir 42_bta_359 affd 125_f2d_512 2d cir ryan v commissioner tcmemo_1988_12 affd sub nom 873_f2d_194 8th cir 117_fsupp_404 for instance in gar wood indus inc v united_states supra upon which petitioner places particular reliance the taxpayer manufactured equipment for the u s army corps of continued replies that it did not change its method_of_accounting in because the dispute with the purchasers represented a change in underlying facts within the meaning of sec_1_446-1 income_tax regs because we conclude that petitioner was required to accrue the disputed income in it is unnecessary to decide this issue engineers corps the contracts contained price redetermination clauses which authorized renegotiation of the contracts after partial performance id pincite when certain of the contracts were nearing completion the corps anticipating a price redetermination unilaterally began withholding amounts otherwise due to the taxpayer under the contracts the pricing dispute was resolved years later the court held that the taxpayer was not required to accrue the withheld amounts in the year the withholding occurred because the taxpayer never had a fixed_right to the full contract_price and the corps’ refusal to honor the contract_price negated whatever right the taxpayer otherwise had to receive the withheld amounts id pincite similarly all the other cases upon which petitioner relies involve situations in which obligors disputed the fact or amount of their liability with respect to the item to be accrued by contrast insofar as the record shows neither flowers nor florida marine ever disputed the fact or amount of its obligation to trinity under the second contract to the contrary their filings in the commercial litigation expressly acknowledged their obligations to trinity under the second contract and indicated that they were setting the withheld amounts aside in escrow or as collateral security to offset whatever damages trinity might ultimately be determined to owe them with respect to their claims under the first contracts in 360_us_446 the supreme court considered a somewhat analogous situation in which buyers withheld a portion of the sales_price to satisfy potential claims against the taxpayer seller more particularly in hansen auto dealers entered into a financing_arrangement whereby they sold customers’ installment notes to finance companies which withheld a portion of the purchase_price as security to cover possible losses on the notes the supreme court held that the auto dealers were required to accrue the withheld amounts as income when the notes were sold the court rejected the dealers’ argument that accrual was excused by their present inability to compel the finance companies to pay them the reserved amounts t he question is not whether the taxpayers can presently recover their reserves for it is the time of acquisition of the fixed_right to receive the reserves and not the time of their actual receipt that determines whether or not the reserves have accrued and are taxable id pincite the court noted that although the reserves were subject_to being offset by the dealers’ contingent liabilities to the finance company only the obligations arising from those liabilities may be offset against a like amount in the dealer’s reserve_account id pincite consequently the court reasoned any use of the reserves in paying those obligations would amount to the dealers’ receiving something of value the court stated in any realistic view we think that the dealer has ‘received’ his reserve_account whether it is applied as he authorized to the payment of his obligations to the finance company or is paid to him in cash id pincite the court concluded that the dealers must contemporaneously accrue the withheld amounts even if those funds were not available for paying the resulting tax_liability stating it is a normal result of the accrual basis of accounting and reporting that taxes frequently must be paid on accrued funds before receipt of the cash with which to pay them id pincite see also 843_f2d_163 4th cir requiring the taxpayer to accrue rents received from its apartment complex including a portion that was deposited into reserve accounts to secure the maintenance and operation of the complex 179_f2d_176 10th cir requiring the taxpayer to accrue income from highway construction contracts when the state accepted the work notwithstanding a contractual provision which permitted the state after accepting the work to withhold percent of the contract_price pending publication of statutory notice to any claimants against the taxpayer the instant case presents a stronger argument we believe for requiring accrual of income than commissioner v hansen supra or the other cases just cited unlike these other cases the instant case does not involve any question as to whether the right to receive income was vitiated by a contractual provision for withholding a portion of the sales_price rather as previously discussed under the second contract petitioner had a fixed and absolute right to the deferred payments as soon as each barge was delivered pursuant to the claims of offset asserted by flowers and florida marine the withheld payments were to be applied only in satisfaction of trinity’s or petitioner’s alleged obligations to them arising under the first contracts petitioner effectively received the withheld amounts when pursuant to the settlement agreement they were applied in compromise of flowers’ and florida marine’s claims in the final analysis then the offset claims affected only the timing of petitioner’s receipt of income under the second contract and not its right to receive the income petitioner’s contentions might be broadly construed as turning upon doubts as to the collectibility of flowers’ and florida marine’s debts for the deferred payments petitioner does not contend that it is entitled to a bad_debt deduction with respect to these debts and has offered no proof that the debts were wholly or partially worthless so as to meet the requirements under sec_166 for claiming a bad_debt deduction nevertheless petitioner seems to suggest broadly that apart from any question about deductions doubts about the collectibility of the debts justify postponing the accrual of the income in 292_us_182 the supreme court squarely rejected such a contention as having no merit the court stated keeping accounts and making returns on the accrual basis as distinguished from the cash_basis import that it is the right to receive and not the actual receipt that determines the inclusion of the amount in gross_income when the right to receive an amount becomes fixed the right accrues if such accounts_receivable become uncollectible in whole or part the question is one of the deduction which may be taken according to the applicable statute that is the question here it is not altered by the fact that the claim of loss relates to an item_of_gross_income which had accrued in the same year id pincite pursuant to these principles an accrual basis taxpayer generally must accrue income once the all-events test is satisfied even though payment may be postponed until a subsequent year 64_tc_632 affd 549_f2d_414 6th cir 1_tc_463 as a limited exception to this rule accrual may not be required if the income was of doubtful_collectibility or it was reasonably certain that it would not be collected as of the time the taxpayer’s right to receive the income arose harmont plaza inc v commissioner supra pincite 31_bta_730 affd 81_f2d_309 4th cir dollar_figure the income-accrual exception is narrowly applied so not to be allowed to swallow up the fundamental rule upon which it is engrafted requiring accrual georgia school-book depository inc v commissioner supra pincite the exception has typically been applied where the debtor is insolvent or in fact bankrupt harmont plaza inc v commissioner supra pincite petitioner does not contend and the evidence does not show that flowers or florida marine was insolvent or bankrupt or that the collectibility of their debts was otherwise called into question by their respective financial conditions in any event flowers and florida marine asserted their claims of offset only after the barges were delivered under the second contract and petitioner’s right to the income had become fixed in fact insofar as the record shows florida marine did not assert its under this exception the fact that the obligation later became worthless in part even though within the same taxable_year is immaterial 31_bta_730 affd 81_f2d_309 4th cir at first blush there may appear to be some tension between this statement and a statement in a memorandum opinion of this court that the income-accrual exception may apply when in the same year that a taxpayer’s right to income arises collection and receipt of the income become sufficiently doubtful or when it becomes reasonably certain that the income will not be collected elec controls serv co v commissioner tcmemo_1996_486 in that case however the court held that nonaccrual of certain contract payments was permitted in part because of the contingent nature of the taxpayer’s right to receive the payments by contrast petitioner’s right to receive the deferred payments under the second contract was unconditional and fixed upon delivery of the barges offset claims until date after the close of the taxable_year in which petitioner’s right to the income under the second contract had arisen in these circumstances postponing accrual of the income is not justified in conclusion in petitioner was required to accrue the deferred payments due on the barges delivered that year under the second contract deductibility of withheld payments under sec_461 alternatively petitioner claims that pursuant to sec_461 it is entitled to deduct dollar_figure in on the ground that it transferred this amount to flowers and florida marine in satisfaction of their disputed claims for damages with respect to allegedly defective barges that trinity delivered under the first contracts an accrual basis taxpayer generally may take a liability into account only in the taxable_year in which all events have occurred to allow the fact and amount of the liability to be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 income_tax regs if a liability is contingent on the outcome of a contested lawsuit then it generally may not be taken into account until the dispute is resolved see 92_tc_1116 affd 149_f3d_1057 9th cir sec_461 provides a limited exception to this general_rule by permitting a taxpayer to deduct a contested liability provided the taxpayer has transferred assets in the same tax_year to satisfy the claimed liability sec_461 provides in relevant part sec_461 contested_liabilities -if- the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year then the deduction shall be allowed for the taxable_year of the transfer the burden_of_proof is on petitioner to show that it satisfies all four requirements of sec_461 see rule 101_tc_282 the parties disagree primarily as to whether petitioner meets the second requirement listed above that there be a transfer of money or other_property in satisfaction of the asserted_liability petitioner contends that it transferred property to flowers and florida marine when flowers and florida marine withheld payment under the second contract as an offset against their alleged damages the record shows however that the dollar_figure of deferred payments as to which petitioner claims a deduction came due under the second contract in and flowers and florida marine cannot meaningfully be said to have withheld the deferred payments before they came due at most flowers and florida marine threatened in to withhold the deferred payments although as previously discussed the record does not establish that florida marine even asserted its offset claim before sec_461 allows a deduction only for the taxable_year of the transfer consequently even if we were to agree with petitioner that the withheld payments represented transfers of funds to flowers or florida marine we would conclude that the transfers occurred in and so that petitioner would not be entitled to the claimed deduction under sec_461dollar_figure more fundamentally we disagree with petitioner’s contention that the withholding of the deferred payments by flowers and florida marine represented a transfer by petitioner within the meaning of sec_461 the regulations require that the taxpayer transfer money or other_property beyond his control the record does not clearly establish what amount if any of deferred payments flowers or florida marine might have withheld in with respect to barges delivered in consequently if we were to construe petitioner’s claim contrary to petitioner’s own articulation of it as encompassing amounts withheld by flowers or florida marine in with respect to barges delivered in we would conclude that petitioner’s claim must fail by virtue of its failure to carry its burden to prove the amount of payments withheld in in order for money or other_property to be beyond the control of a taxpayer the taxpayer must relinquish all authority over such money or other_property sec_1 c income_tax regs as a necessary corollary and as common sense dictates before a taxpayer may transfer money or other_property beyond its control or authority it first must have the money or other_property within its control or authority obviously the deferred payments were not in petitioner’s control or authority at least not so long as flowers and florida marine withheld them by withholding the deferred payments flowers and florida marine merely perpetuated their own control_over these funds although as previously discussed trinity possessed contractual rights to the withheld payments sufficient to require accrual of the income neither trinity nor petitioner relinquished those rights at least not in but instead vigorously disputed the claimed rights of offset in contending that the withheld payments constituted a transfer within the meaning of sec_461 petitioner relies upon 149_f3d_805 8th cir petitioner’s reliance is misplaced in chernin the court held that a transfer was accomplished within the meaning of sec_461 by a court-issued writ of garnishment that forced the taxpayer to transfer funds owed to him as compensation the court reasoned that the writ of garnishment shifted actual control_over the funds from the taxpayer to the garnishees id pincite by contrast in there was no court-issued writ or other order of any competent legal authority to force trinity to transfer funds owed to it in sum we conclude and hold that in petitioner did not transfer money or other_property in satisfaction of flowers’ and florida marine’s asserted liabilities and consequently is entitled to no deduction pursuant to sec_461 to reflect the foregoing and the parties’ stipulation of settled issues decision will be entered under rule
